ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-127, concluding that WENDY ELLEN NEG-GERS of MORRISTOWN, who was admitted to the bar of this State in 1995, should be suspended from the practice of law for a period of one year for violation of RPC 8.4(b) (committing a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to submit proof of her fitness to practice law and of continued participation in a drug rehabilitation program and should be subject to random drug testing;
And the Court having determined from its review of the matter that a three-month suspension is warranted;
And good cause appearing;
It is ORDERED that WENDY ELLEN NEGGERS is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that prior to reinstatement to practice, respondent shall provide proof of her fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that respondent shall provide to the Office of Attorney Ethics proof of her continued participation in a drug rehabilitation program and shall submit to periodic random drug *398testing on a schedule to be determined by the Office of Attorney Ethics until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.